MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                     Aug 04 2016, 8:47 am
regarded as precedent or cited before any
                                                                              CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Jonathan Bailey
CGS Law Group
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Robert Faulds,                                           August 4, 2016
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         48A02-1511-DR-1889
        v.                                               Appeal from the Madison Circuit
                                                         Court
Jennifer Faulds,                                         The Honorable G. George Pancol,
Appellee-Petitioner.                                     Judge
                                                         Trial Court Cause No.
                                                         48C02-9903-DR-369



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1511-DR-1889 | August 4, 2016             Page 1 of 10
                                   STATEMENT OF THE CASE

[1]   Appellant-Respondent, Robert Faulds (Father), appeals the trial court’s Order,

      calculating Appellee-Petitioner’s, Jennifer Faulds (Mother), arrearage of child

      support.


[2]   We reverse and remand for further proceedings.


                                                    ISSUE

[3]   Father raises one issue, which we restate as: Whether the trial court abused its

      discretion when it credited Mother’s child support arrearage with

      nonconforming purchases and other expenditures made for the minor child.


                           FACTS AND PROCEDURAL HISTORY

[4]   Father and Mother were married on July 18, 1992. During the marriage, one

      child, T.F., was born on July 16, 1996. Mother filed a petition to dissolve the

      marriage on March 19, 1999. On November 29, 1999, the trial court entered its

      order of dissolution, awarding legal and physical custody of the minor child to

      Mother, with Father receiving reasonable parenting time. Father was ordered

      to pay child support in the amount of $105 per week.


[5]   On October 26, 2011, Father filed a verified petition for emergency custody. By

      Order of November 4, 2011, the trial court modified custody, granting physical

      custody of T.F. to Father, with the parties to exercise joint legal custody. On

      February 3, 2012, the parties filed an Agreed Entry, which was adopted by the

      trial court, agreeing, in pertinent part, that:

      Court of Appeals of Indiana | Memorandum Decision 48A02-1511-DR-1889 | August 4, 2016   Page 2 of 10
              2. The parties agree, given Mother’s current financial
              circumstances, that being the fact that she is currently
              unemployed, that no support shall be ordered for the remainder
              of the 2012 calendar year.


              3. In the event that Mother becomes employed before December
              31, 2012, she shall immediately notify Father of her employment.


              4. Mother agrees to produce verification of her income, i.e.,
              W2’s, 1099’s, etc. to Father on or before January 30, 2013 to
              determine whether or not child support obligation should be
              modified at that time.


      (Appellant’s App. p. 20).


[6]   Mother did not submit verification of her income to Father pursuant to the

      Agreed Entry. On April 19, 2013, Mother filed her notice of intent to relocate

      to Kentucky, as well as a motion to modify parenting time. On June 26, 2013,

      Father filed a petition to establish child support retroactive to January 1, 2013.

      On July 30, 2013, the trial court granted Mother “all reasonable visitation” with

      T.F. with respect to her relocation. (Appellant’s App. p. 32). The trial court

      did not include a provision to cover the travel expenses related to the visitation.

      A praecipe for a hearing on child support was filed by Father on October 15,

      2013, and again on January 29, 2015. On August 12, 2015, the trial court

      conducted a hearing on Father’s petition to establish child support. During the

      hearing, Mother testified that

              I have all my bank statements for the last since thirteen (13) [sic]
              to now [] with every documented time of me coming to

      Court of Appeals of Indiana | Memorandum Decision 48A02-1511-DR-1889 | August 4, 2016   Page 3 of 10
              Anderson and every bit of money that I spent on [T.F.] which
              includes food [] it includes clothing underwear garments personal
              care items shoes school supplies and prom all of her prom attire
              that she had for two proms [] plus [Father] was supposed to
              provide [] a intermediate like meet me half way to expedite [] me
              seeing her and [] he didn’t doesn’t do that [] so I drive here so I
              have gas I have wear and tear on my car and I have expenses
              every time I come back and forth. [] [I]f she comes to stay with
              me which she has on a number of occasions I go get her and I
              bring her straight back so I drive round trip six and a half hours
              to do that. . . . I bought her a tire for her car[.] . . . I have a list of
              monies that I have spent over the last two and a half years on
              [T.S.] and it’s quite a bit [] because I do give her I provide her
              clothing and I provide her with school stuff I provided her with
              all of her prom stuff I spent nearly five to six hundred dollars
              ($600.00) on her prom things each month . . . I feel like I should
              be given credit for my parenting time I’ve had hotel expenses
              coming to stay here so I could see her overnight[.]


      (Transcript pp. 15-16).


[7]   That same day, the trial court issued its findings of fact and conclusions thereon

      finding, in pertinent part,

              The [c]ourt finds that pursuant to the [A]greed [Entry] of 2012,
              the [c]ourt was to set support upon the Mother obtaining
              employment, which she did in January of 2013. The [c]ourt
              finds that based on the Mother’s evidence that she was earning
              $74,000 a year in 2013 and 2014 and still employed as a nurse
              until June of 2015. The [c]ourt therefore bases the Mother’s
              gross income on $74,000 per year divided by 52 weeks, which
              equals $1,423.10. The [c]ourt finds that the Father is on
              disability of approximately $2,000.00 per month divided by 4.3
              weeks equals $465.12. The Mother shall pay $179.00 per week.
              This amount is retroactive to [the] first Friday in January of

      Court of Appeals of Indiana | Memorandum Decision 48A02-1511-DR-1889 | August 4, 2016   Page 4 of 10
              2013, continuing through July 18th, 2015 when the parties’
              daughter reached the age of nineteen and was emancipated for
              the purposes of current support by law. The [c]ourt shows that is
              equals 132 weeks at the rate of $179.00 per week, for a total
              arrearage of $23,628.00.


              The [c]ourt does find that due to the fact that there has been no
              support entered for such a long period of time, that the [c]ourt
              will give Mother credit for the itemized payments she has made
              on behalf of the daughter. This leaves a total arrearage payable
              by the Mother to the Father in the sum of $8,709.25, which will
              be payable at a rate of $100.00 per week until Mother obtains
              new employment, at which time she is immediately [to] notify
              the [c]ourt and the [c]ourt will consider an adjustment as to the
              weekly amount to be paid.


      (Appellant’s App. p. 8). Father filed a motion to correct error on October 2,

      2015, which was denied by the trial court.


[8]   Father now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION


[9]   Father contends that the trial court abused its discretion by crediting Mother’s

      child support arrearage with nonconforming gifts purchased for T.F. The trial

      court’s calculation of child support is presumptively valid. Ashworth v. Ehrgott,

      982 N.E.2d 366, 372 (Ind. Ct. App. 2013). The trial court’s decision regarding

      child support will be upheld unless it has abused its discretion. Id. A trial court

      abuses its discretion when its decision is clearly against the logic and effect of

      the facts and the circumstances before it or if it has misinterpreted the law. Id.

      Our standard of review is also governed by the trial court’s decision in this case
      Court of Appeals of Indiana | Memorandum Decision 48A02-1511-DR-1889 | August 4, 2016   Page 5 of 10
       to enter findings of fact and conclusions of law. Id. In such instances, we

       “shall not set aside the findings or judgment unless clearly erroneous, and due

       regard shall be given to the opportunity of the trial court to judge the credibility

       of witnesses.” Id. Where, as here, it appears that the trial court issued findings

       and conclusions sua sponte, the specific findings control only as to the issues

       they cover. Id. A general judgment standard applies to any issue upon which

       the trial court has not found, and we may affirm a general judgment on any

       theory supported by the evidence adduced at trial. Id.


[10]   Initially we note that Mother did not file an appellate brief. A less stringent

       standard of review is applied with demonstrating reversible error when an

       appellee fails to file a brief. McKinney v. McKinney, 820 N.E.2d 682, 685 (Ind.

       Ct. App. 2005). In this situation, a judgment may be reversed if the appellant

       demonstrates a prima facie case of error, an error at first sight, on first

       appearance, or on the face of it. Id. With this in mind, we now turn to Father’s

       argument.


[11]   One of the purposes of child support is to provide a child with regular and

       uninterrupted support. Hicks v. Smith, 919 N.E.2d 1169, 1171 (Ind. Ct. App.

       2010), trans. denied. It has long been held that the right to support lies

       exclusively with the child and a custodial parent holds the child support

       payments in trust for the child’s benefit. Id. In general, a parent obligated to

       pay child support will not be allowed credit for payments that do not conform

       to the support order. Decker v. Decker, 829 N.E.2d 77, 79 (Ind. Ct. App. 2005).

       Gifts, entertainment, and other similar, incidental expenditures made by the
       Court of Appeals of Indiana | Memorandum Decision 48A02-1511-DR-1889 | August 4, 2016   Page 6 of 10
       non-custodial parent should not be credited against child support arrearages.

       Payson v. Payson, 442 N.E.2d 1123, 1129 (Ind. Ct. App. 1982). However, in

       some circumstances, a credit may be granted to the noncustodial parent in the

       event of nonconforming support payments. DeMichieli v. DeMichieli, 585
N.E.2d 297, 302 (Ind. Ct. App. 1992). More specifically, Indiana courts have

       recognized narrow exceptions for (1) payments made directly to the custodial

       parent, (2) payments made via an alternative method agreed to by the parties

       and substantially complying with the existing decree, (3) payments covered

       when the non-custodial parent takes custody of the children with the other

       parent’s consent, and (4) payments made toward the funeral expenses of the

       child. Decker, 829 N.E.2d at 80.


[12]   Father relies on DiMichieli and its progeny to support his claim that the trial

       court abused its discretion by crediting Mother’s child support arrearage with

       nonconforming payments as none of the judicially recognized exceptions are

       present in this case. However, we find the present situation more akin to R.R.F.

       v. L.L.F., 935 N.E.2d 243, 245 (Ind. Ct. App. 2010), where Father requested a

       credit of nonconforming payments towards the accrual of his child support

       obligation. In R.R.F., Father had stopped making the required child support

       payments because “he and Mother had not entered into a new agreement and

       neither party had requested the trial court to determine child support from” the

       date the child turned eighteen. Id. at 246. Prior to the entry of a new child

       support order, Father supported the child “by paying for [the child’s] car

       insurance, health insurance, and cell phone, and Father bought [the child] a

       Court of Appeals of Indiana | Memorandum Decision 48A02-1511-DR-1889 | August 4, 2016   Page 7 of 10
       laptop computer” which was required to attend college. Id. at 252. When the

       trial entered a new child support order, Father requested a credit for the

       financial assistance he had provided to his child when no child support order

       was in place. Id. at 251. Because the trial court categorized Father’s assistance

       as “nonconforming payments,” they were considered “gratuitous or voluntary

       contributions” and could not be credited towards Father’s child support

       arrearage. Id. On appeal, this court noted that, although Father was legally

       obligated to provide support for the child past his eighteenth birthday, without a

       support order in place there were no required child support payments per se. Id.

       at 252. We found that Father’s purchases could not be considered prepayment

       of a support obligation, “but were, in effect payments of an undefined support

       obligation. Nor was Father seeking to apply those payments to an arrearage

       since he was not in arrears at the time of the payments.” Id. As a result, we

       agreed with Father that he should receive a credit as he was supporting his child

       in much the same way that he would have had the child support order been in

       place. Id. While we credited the purchases outlined above, we did determine

       that Father’s expense for a hotel room during the child’s college orientation

       weekend was a personal expense and could not be credited towards the

       arrearage. Id. n.4.


[13]   Despite the overall similarities to R.R.F, we find some significant distinctions

       with the current situation. In R.R.F., the purchases amounted to expensive,

       extra-ordinary and one-time payments, which seemingly had been well

       documented by Father. Unlike the car or health insurance in R.R.F., here,

       Court of Appeals of Indiana | Memorandum Decision 48A02-1511-DR-1889 | August 4, 2016   Page 8 of 10
       Mother asserts that during every parenting time, she expended money to

       purchase T.F. food, clothes, personal care items, and prom garments. To

       support this allegation, Mother submitted a handwritten list of expenses and

       generic bank statements. The bank statements merely establish the date of

       purchase, the amount, and a description of the purchase. No evidence was

       provided that these purchases effectively benefitted T.F. Moreover, Mother not

       only requested a credit for the purchases she made for T.F. but also for the wear

       and tear on her car and hotel expenses while exercising her parenting time,

       despite the fact that the trial court never included a provision for travel expenses

       during earlier proceedings.


[14]   Indiana law imposes a duty upon a parent to support his or her children. Irvin

       v. Hood, 712 N.E.2d 1012, 1014 (Ind. Ct. App. 1999). This duty exists apart

       from any court order or statute. Id. Generally, a court is not “required to give

       credit for such things as clothes, toys, and entertainment provided directly to

       children, or for the actual support provided by the non-custodial parent during

       short periods of stays with that parent.” Castro v. Castro, 436 N.E.2d 366, 367

       (Ind. Ct. App. 1982). “Concerning clothing, toys, etc., there is available a

       reasonable inference that the benefits conferred directly upon the child are gifts

       occasioned by filial love rather than judicially ordered support payments.” Id.

       Mother’s purchases for T.F. were more in the realm of gifts, rather than akin to

       the payments of an undefined support obligation in R.R.F. As such, we

       conclude that the occasional provision of food and personal items during her

       parenting time and before a child support order was in place cannot entitle


       Court of Appeals of Indiana | Memorandum Decision 48A02-1511-DR-1889 | August 4, 2016   Page 9 of 10
       Mother to a credit towards her child support arrearage. Therefore, we reverse

       the trial court’s order and remand to the trial court for further proceedings in

       accordance with this opinion.


                                               CONCLUSION

[15]   Based on the foregoing, we conclude that the trial court abused its discretion

       when it credited Mother’s child support arrearage with nonconforming

       payments.


[16]   Reversed and remanded.


[17]   Kirsch, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 48A02-1511-DR-1889 | August 4, 2016   Page 10 of 10